            Case 1:19-cv-00114-ER Document 29 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            July 23, 2020
PESSY RUTNER,
                                Plaintiff,
                                                                         ORDER
                      – against –
                                                                     19 Civ. 114 (ER)
GROSSMAN & KARASZEWSKI, PLLC,
AND JH PORTFOLIO DEBT EQUITIES, LLC,
                    Defendants.


Ramos, D.J.:

         �e Court is in receipt of plaintiﬀ Pessy Rutner’s letter of July 21, 2020, requesting an

order dismissing the instant action without prejudice pursuant to Federal Rule of Civil Procedure

41(a)(2), in light of defendants’ dissolution. Doc. 28. Accordingly, the Court DISMISSES this

action under Rule 41(a)(2). �e Clerk of Court is respectfully directed to terminate letter motion,

Doc. 28, and close the case.


It is SO ORDERED.


Dated:    July 23, 2020
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
